Case 1:20-mc-00212-AJN Document 5-14 Filed 05/21/20 Page 1 of 3




         EXHIBIT 14
5/19/2020                                       Entity
                   Case 1:20-mc-00212-AJN Document 5-14Information
                                                             Filed 05/21/20 Page 2 of 3




  NYS Department of State

  Division of Corporations


  Entity Information

  The information contained in this database is current through May 18, 2020.

                                       Selected Entity Name: VALE LIMITED
                                          Selected Entity Status Information
                          Current Entity Name: VALE LIMITED
                                 DOS ID #:        457083
                         Initial DOS Filing Date: DECEMBER 02, 1977
                                  County:         NEW YORK
                               Jurisdiction:      NEW YORK
                               Entity Type:       DOMESTIC BUSINESS CORPORATION
                          Current Entity Status: ACTIVE

                                     Selected Entity Address Information
            DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
            C T CORPORATION SYSTEM
            28 LIBERTY ST.
            NEW YORK, NEW YORK, 10005
                                          Chief Executive Officer
            VITOR RIBEIRO VIEIRA
            AV. GRACA ARANHA, 26-CENTRO
            RIO DE JANEIRO, BRAZIL, 20030-900
                                         Principal Executive Office
            VALE LIMITED
            140 E RIDGEWOOD AVENUE
            SUITE 415, SOUTH TOWER
            PARAMUS, NEW JERSEY, 07652
                                              Registered Agent
            C T CORPORATION SYSTEM
            28 LIBERTY ST.
            NEW YORK, NEW YORK, 10005


https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=29446F7E2D99F8895F077FB8AF220D515968C4786243…   1/2
5/19/2020          Case 1:20-mc-00212-AJN Document          Entity
                                                               5-14Information
                                                                         Filed 05/21/20 Page 3 of 3
                               This office does not record information regarding the
                                  names and addresses of officers, shareholders or
                                directors of nonprofessional corporations except the
                                chief executive officer, if provided, which would be
                             listed above. Professional corporations must include the
                             name(s) and address(es) of the initial officers, directors,
                                     and shareholders in the initial certificate of
                             incorporation, however this information is not recorded
                                    and only available by viewing the certificate.

                                                    *Stock Information

                                     # of Shares Type of Stock $ Value per Share
                                     200         No Par Value

                          *Stock information is applicable to domestic business corporations.

                                                       Name History

                                       Filing Date Name Type Entity Name
                                      DEC 16, 2008 Actual   VALE LIMITED
                                      DEC 02, 1977 Actual   RIO DOCE LTD.

    A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
     State. The entity must use the fictitious name when conducting its activities or business in New York State.

                     NOTE: New York State does not issue organizational identification numbers.

                                                Search Results New Search

            Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS
                                            Homepage | Contact Us




https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=29446F7E2D99F8895F077FB8AF220D515968C4786243…   2/2
